  Case 3:18-cv-03421-BH Document 31 Filed 10/02/20                              Page 1 of 16 PageID 874



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

JACQUELINE MEDFORD,                                       §
                                                          §
                  Plaintiff,                              §
                                                          §
v.                                                        §     Civil Action No. 3:18-CV-3421-BH
                                                          §
ANDREW M. SAUL,                                           §
COMMISSIONER OF THE SOCIAL                                §
SECURITY ADMINISTRATION,                                  §
                                                          §
                  Defendant.                              §     Consent Case1

                               MEMORANDUM OPINION AND ORDER

         Based on the relevant findings, evidence, and applicable law, the Commissioner’s decision

is AFFIRMED.

                                              I. BACKGROUND

         Jacqueline Medford (Plaintiff) seeks judicial review of the final decision of the

Commissioner of the Social Security Administration (Commissioner)2 denying her claim for a period

of disabled widow’s benefits under Title II of the Social Security Act (Act), and for supplemental

security income (SSI) under Title XVI of the Act. (doc. 1.)

A.       Procedural History

         On November 24, 2015, Plaintiff filed her application for SSI and disability insurance




         1
           By consent of the parties and the order of transfer dated February 22, 2019 (doc. 16), this case has been
transferred for the conduct of all further proceedings and the entry of judgment.

         2
           At the time this appeal was filed, Nancy A. Berryhill was the Acting Commissioner of the Social Security
Administration, but Andrew Saul became the Commissioner of the Social Security Administration on June 17, 2019,
so he is automatically substituted as a party under Fed. R. Civ. P. 25(d).
  Case 3:18-cv-03421-BH Document 31 Filed 10/02/20                             Page 2 of 16 PageID 875



benefits (DIB), alleging disability beginning on November 18, 2015. (doc. 15-1 at 210, 214.)3 Her

claim was denied initially on January 20, 2016, and upon reconsideration on April 19, 2016. (Id. at

77, 86, 99-110, 111-118.) On June 9, 2016, Plaintiff requested a hearing before an Administrative

Law Judge (ALJ). (Id. at 151-53.) She and a vocational expert (VE) appeared and testified at a

hearing on June 12, 2017, before the ALJ. (Id. at 42-56.) On October 18, 2017, the ALJ issued a

decision finding her not disabled and denying her claims for benefits. (Id. at 21-34.)

         Plaintiff appealed the ALJ’s decision to the Appeals Council on November 28, 2017. (Id. at

207-08.) It denied her request for review on August 31, 2018, making the ALJ’s decision the final

decision of the Commissioner. (Id. at 5,10.) Plaintiff timely appealed the Commissioner’s decision

under 42 U.S.C. § 405(g). (See doc. 1.)

B.       Factual History

         1.       Age, Education, and Work Experience

         Plaintiff was born on July 20, 1962, and was 54 years old at the time of the initial hearing.

(See doc. 12-1 at 206.) She had a tenth grade education and past work experience as cashier. (Id.

at 43-44.)

         2.       Medical Evidence

         On October 6, 2015, Plaintiff saw Jerry Davis, M.D. (Dr. Davis), for a pain management

follow-up. (Id. at 337-78.) She reported chronic low back pain, bilateral hand pain, weight loss,

muscle weakness, and arthralgias/joint pain (both hands). (Id. at 338.) She experienced severe pain,

had difficulty opening bottles with her right hand, was unable to stand or walk without pain, could

not bend her right ring and middle finger, and used a cane to help her walk. (Id.) Lyrica helped with

         3
          Citations to the record refer to the CM/ECF system page number at the top of each page rather than the page
numbers at the bottom of each filing.

                                                         2
 Case 3:18-cv-03421-BH Document 31 Filed 10/02/20                     Page 3 of 16 PageID 876



her symptoms, but she wasn’t able to afford the medication. (See id.) Examination revealed limited

ambulation and required use of a cane to assist with walking. (Id. at 339.) Plaintiff had normal motor

strength and tone, limited range of motion of both hands “with DJD changes of MCP and PIP left

> right,” and tenderness of the lumbar spine form L1-5. (Id. at 337.) She had a ganglion cyst on her

left wrist and multiple trigger points of arms, legs, thighs, chest, and shoulders. (Id.) She was

assessed with hypertension, bilateral osteoarthritis, lumbosacral radiculitis, and fibromyalgia. (Id.)

       In May 2016, Plaintiff presented to the emergency room at Methodist Dallas Medical Center

(Methodist) for pain in her arm, left hand, neck, left shoulder, knee, and hip, that had been on and

off for months. (Id. at 695.) She also reported chronic back pain, and arthritis in her spine and hands.

(Id. 695, 698.) Examination revealed “FROM, 2+ upper and lower extremity pulses,” ambulation

with ease, and normal range of motion in her other extremities. (Id. at 698.) She was discharged with

instructions to take her medications as prescribed and to follow up with her doctor. (Id. at 699.)

Approximately one week later, Plaintiff returned to the emergency room for moderate sharp

centralized chest pain with nausea and hand pain that was intermittent and lasted for a few seconds.

(Id. at 670.) She reported bilateral wrist pain that was worse on the left. (Id.) Examination revealed

bilateral wrist tenderness to palpation that was greater on the left, and no back tenderness. (Id. at

674.) She was prescribed Ibuprofen, and discharged with instructions to follow up with her primary

care physician or to return to the emergency room for new or worsening symptoms. (Id. at 676.)

       In May 2016, Dr. Davis completed a carpal tunnel residual functional capacity (RFC)

questionnaire. (Id. at 663-65.) He noted that Plaintiff had chronic pain, tenderness, sensory changes,

impaired sleep, swelling, reduced grip strength, and she dropped things. (Id. at 663.) He opined that

in a competitive work situation she could rarely carry less than 10 pounds, and never carry above


                                                   3
 Case 3:18-cv-03421-BH Document 31 Filed 10/02/20                      Page 4 of 16 PageID 877



10 pounds. (Id. at 664.) He noted that she had significant limitations with reaching, handling and

fingering, and he opined that she could grasp, turn or twist objects only 10 percent of the time in an

eight-hour day, use fingers for fine manipulations only 10 percent of the time, and not reach at all.

(Id. at 664-65.) He also noted that Plaintiff experienced referred pain that caused a limited range of

motion, and found that her impairments were expected to last at least months. (Id. at 663.) He opined

that she was incapable of even “low stress” jobs. (Id. at 664.)

        On June 27, 2016, Plaintiff presented to the Methodist emergency room for pain in both

hands. (Id. at 734.) She reported chronic hand pain that was exacerbated by rotation with no known

alleviating factors, and swelling of her left hand. (Id.) Examination revealed normal range of motion

in her neck and her back, mild swelling at the second metacarpal of her left hand, limited range of

motion in finger secondary to pain, grips strong and equal, and “strength 5/5 to bilateral upper and

lower extremities.” (Id. at 738.) X-rays taken of Plaintiff’s left hand revealed arthritic changes to her

proximal third interphalangeal joint, narrowing of the radiocarpal joint, positive ulnar variance, and

minimal degenerative changes to her first carpometacarpal joint. (Id. at 748.) No acute fractures

were seen, and there appeared to be soft tissue swelling at the proximal second and third digits. (Id.)

X-rays of her right hand showed positive ulnar variance; the carpal row was well aligned, no bone

erosion was seen, and no significant soft tissue swelling was evident. (Id. at 750.) Plaintiff was

prescribed Naproxen. (Id. at 739.)

        From July 2016 through November 2016, Plaintiff saw Dr. Davis for three follow up

examinations. (Id. at 709, 722, 726.) She reported headaches, left hand pain, back pain, left side

abdominal pain, and chronic back pain that radiated down to her buttocks and legs. (Id. at 709-10,

722-24, 726-27.) Her pain was aggravated by movement/positioning and was alleviated by rest. (Id


                                                   4
 Case 3:18-cv-03421-BH Document 31 Filed 10/02/20                    Page 5 of 16 PageID 878



at 710, 723, 727.) She was not taking medications as directed because she ran out. (See id.) She was

still experiencing severe pain in both hands, had tenosynovitis of her fingers of her right hand, and

had difficulty opening bottles. (Id. at 710, 723, 727.) She used a cane to assist with walking and had

fallen in May of 2014. (Id.) She had a heel spur, worsening back pain, severe pain in her right

buttock, and was unable to stand or walk without pain. (Id.) Plaintiff also reported that Lyrica helped

with her symptoms. (Id.) Examination revealed limited ambulation with a cane, FROM in neck,

abnormal motor strength, limited “ROM (of both hands with DJD change of MCP and PIP left >

right),” bony deformity, tenderness of lumbar spine, and a ganglion cyst in her left wrist. (Id.)

Plaintiff was assessed with chronic neck and back pain, bilateral osteoarthritis, obesity, achilles

tendinitis in her right leg, and fibromyalgia. (Id. at 709, 722, 726.) She was instructed to return for

a recheck “20 at DIMA.” (Id. at 726.)

       On August 3, 2016, Dr. Davis completed a physical RFC questionnaire. (Id. at 666-68.) He

opined that Plaintiff could sit for four to five hours in an eight-hour day, stand/walk for one hour in

an eight-hour day, and lie down/ recline for three hours. (Id. at 666.) She could only sit for 20

minutes at a time, and stand for 10 minutes, without needing to change position, and she had

limitations due to pain in her back and legs. (Id.) Dr. Davis also opined that forcing her to alternate

between standing and sitting in one area without being allowed to “walk it off” would not adequately

accommodate her pain, and that she would need breaks of 20 to 30 minutes before being able to

return to work. (Id. at 667.) He opined that Plaintiff could occasionally carry up to but never more

than 10 pounds, never reach in all directions, and occasionally handle objects and finger. (Id.) He

found that her degree of pain on average was severe, she would be off task due to pain and other

symptoms for over 15 minutes per hour, she would frequently need unscheduled breaks, and she


                                                  5
 Case 3:18-cv-03421-BH Document 31 Filed 10/02/20                    Page 6 of 16 PageID 879



would probably miss four or more days of work a month due to exacerbation of pain or symptoms.

(Id. at 754-55.)

       On April 3, 2017, Dr. Davis completed a second physical RFC questionnaire. (Id. at 753-55.)

He opined that Plaintiff could sit for two hours in an eight-hour day, stand/walk for two hours in an

eight-hour day, and lie down/recline for four hours. (Id. at 753.) She could only sit for 10 minutes

at a time, and stand for five minutes, without needing to change position. (Id.) She had limitations

due to pain in her back and legs; forcing her to alternate between standing and sitting in one area

without being allowed to “walk it off” would not adequately accommodate her pain, and she would

need breaks of 15 minutes to leave the immediate area before being able to return to work. (Id. at

754.) She could occasionally carry up to but never more than 10 pounds due to her pain and

weakness of her hand; occasionally reach in all directions; and frequently handle objects and finger.

(Id.) Plaintiff would be off task due to pain and other symptoms for over 15 minutes per hour,

frequently need unscheduled breaks, and probably miss four or more days of work a month due to

exacerbation of pain or symptoms. (Id. at 755.) Dr. Davis noted that Plaintiff was unable to handle

milk and sugar at home “without dropping object both hands,” and opined that her limitations

became disabling in 2012. (Id.)

       On May 10, 2017, Plaintiff presented to the Methodist emergency room for right wrist pain.

(Id. at 763.) She reported that movement exacerbated the pain, and the pain medication she was

taking was not alleviating her symptoms. (Id.) Her right wrist was tender to palpation medially over

distal radius extending to mid forearm, with a positive Finkelstein’s test and a negative Tinel’s Sign

and Phalen’s Maneuver. (Id. at 764.) Her grips were strong and equal, and her strength was 5/5 to

bilateral upper and lower extremities. (Id.) She was diagnosed with De Quervain’s tenosynovitist,


                                                  6
  Case 3:18-cv-03421-BH Document 31 Filed 10/02/20                        Page 7 of 16 PageID 880



given a Toradol injection, and a prescription for Medrol and Tramadol. (Id. at 765-66.)

        3.         Hearing

        On June 12, 2017, Plaintiff and a VE testified at a hearing before the ALJ. (Id. at 42-56.)

Plaintiff was represented by an attorney. (Id. at 42.)

                   a.    Plaintiff’s Testimony

        Plaintiff testified that she was widowed, had no children under 18, and could not drive. (Id.

at 43-43.) She could not read well or do basic math. (Id. at 47.) She had De Quervain’s in both

wrists, and although doctors suggested surgery, she could not afford it. (Id. at 43,45.) She also had

had fibromyalgia and arthritis in her knees, shoulders, hand, and right arm. (Id. at 46,49.) She took

medication that helped her deal with the pain. (Id. at 46-47.) Her pain was constant, and she had

difficultly walking and standing and could only stand for about five to ten minutes before needing

to sit down. (Id. at 50.) She used a cane to walk everyday, even in the house, and could not climb

a flight of stairs. (Id. at 47, 50.) She also had difficulty sitting and could only sit for about five to ten

minutes before needing to get up and move around. (Id. at 50.)

        Plaintiff testified that she could not bend at the waist to pick things up without experiencing

pain. (Id. at 51.) She could not reach overhead and had trouble reaching out in front of her. (Id. at

51.) She experienced pain and numbness in her hands, dropped things, and could not push or pull.

(See id. at 51.)

        Plaintiff had gone to the emergency room for pain in her right shoulder and in her neck, and

for a pinched nerve that caused pain in her left shoulder. (Id. at 47-48.) The pain from her neck

would shoot up the side of her head but she had not had any injections for this issue. (See id. at 48.)

She had also gone to the emergency room for chest pain and was given medication that must be


                                                     7
 Case 3:18-cv-03421-BH Document 31 Filed 10/02/20                    Page 8 of 16 PageID 881



taken three times a day. (Id. at 48-49.) She was also regularly taking blood pressure medication, but

at times was noncompliant because she couldn’t afford it. (See id. at 46, 49.)

               b.      VE’s Testimony

       Plaintiff did not have any past relevant work experience. (Id. at 53.) The VE considered a

hypothetical individual with the same age, education, and experience as Plaintiff, but this individual

could lift only 20 pounds occasionally or 10 pounds frequently; could stand or walk for six hours

in an eight-hour day or sit for six hours in an eight-hour day; would have to avoid ropes, with no

scaffolds, climbing, ladders, and crawling; could do postural activities only occasionally; and should

avoid vibration. (Id.) The VE testified that the hypothetical individual could perform work as a

cleaner (light, SVP 2), dictionary of occupational titles (DOT) 323.687-014, with 328,000 jobs

nationally and 19,000 in Texas; work as an assembler (light, SVP 2), DOT 706.684-022, with

500,000 jobs nationally and 27,000 jobs in Texas; and work as a laundry folder (light SVP 2), DOT

369.687-018, with 165,000 jobs nationally and with 1,500 jobs in Texas. (Id. at 54.)

       The VE considered a second hypothetical individual with the same limitations but whose

ability to handle and finger would be dropped down to a frequent level instead of a constant level.

(Id.) The VE testified that this individual would still be able to perform the same jobs listed for the

first hypothetical. (Id.) The VE next considered a third hypothetical who was limited to occasional

handling and fingering. (Id.) This individual would not be able to perform any of the past jobs or any

other jobs because she would not be competitive. (Id. at 55.)

       In response to questioning by Plaintiff’s attorney the VE testified that if the hypothetical

individual would be off-task for 15 minutes per hour, that individual would not be able to engage

in the jobs of cleaner, assembler or laundry folder. (Id. at 55.) The VE also testified that if the


                                                  8
 Case 3:18-cv-03421-BH Document 31 Filed 10/02/20                     Page 9 of 16 PageID 882



hypothetical individual missed four or more days a month, that individual would not be able to

engage in the jobs of cleaner, assembler, and laundry folder because “it’s too great.” (Id.)

C.      ALJ’s Findings

        The ALJ issued his decision denying benefits on October 28, 2017. (Id. at 21-34.) At step

one, he found that Plaintiff had not engaged in substantial gainful activity since the alleged onset

date. (Id. at 23.) At step two, the ALJ found that Plaintiff had the following severe impairments:

osteoarthritis of the hands, obesity, hypertension, fibromyalgia, lumbar degenerative disc disease,

and carpal tunnel syndrome. (Id.) Despite these impairments, at step three, he found that since the

alleged onset date of disability, November 18, 2015, Plaintiff had no impairments or combination

of impairments that met or equaled the severity of one of the impairments listed in the social security

regulations. (Id. at 26.)

        Next, the ALJ determined that Plaintiff retained the RFC to lift 20 pounds occasionally or

10 pounds frequently, stand or walk for six hours in an eight-hour workday, and sit for six hours in

an eight-hour workday. (Id. at 24.) She would have to avoid ropes, with no scaffolds, no climbing,

no ladders, no crawling, do postural activities only occasionally, and avoid vibration. (Id. at 27.) Her

ability to handle and finger was at the frequent and not constant level. (Id.) At step four, the ALJ

noted that Plaintiff had no past relevant work experience. (Id. at 32.) At step five, the ALJ found

that considering her age, education, work experience, and RFC, there were no jobs that exist in

significant numbers in the national economy that she could perform. (Id. at 33.) The ALJ found that

Plaintiff was not disabled prior to July 19, 2017, but became disabled on that date, and continued

to be disabled through the date of his decision. (Id. at 33.) Accordingly, the ALJ determined that

Plaintiff had not been under a disability, as defined by the Social Security Act, on November 24,


                                                   9
 Case 3:18-cv-03421-BH Document 31 Filed 10/02/20                             Page 10 of 16 PageID 883



2015, the alleged onset date. (Id. at 33-34.)

                                      II. STANDARD OF REVIEW

         Judicial review of the Commissioner’s denial of benefits is limited to whether the

Commissioner’s position is supported by substantial evidence and whether the Commissioner

applied proper legal standards in evaluating the evidence. Greenspan v. Shalala, 38 F.3d 232, 236

(5th Cir. 1994); 42 U.S.C. § 405(g), 1383(C)(3).4 Substantial evidence is defined as more than a

scintilla, less than a preponderance, and as being such relevant and sufficient evidence as a

reasonable mind might accept as adequate to support a conclusion. Leggett v. Chater, 67 F.3d 558,

564 (5th Cir. 1995). In applying the substantial evidence standard, the reviewing court does not

reweigh the evidence, retry the issues, or substitute its own judgment, but rather, scrutinizes the

record to determine whether substantial evidence is present. Greenspan, 38 F.3d at 236. A finding

of no substantial evidence is appropriate only if there is a conspicuous absence of credible

evidentiary choices or contrary medical findings to support the Commissioner’s decision. Johnson

v. Bowen, 864 F.2d 340, 343-44 (5th Cir. 1988).

         To be entitled to social security benefits, a claimant must prove that he or she is disabled as

defined by the Social Security Act. Leggett, 67 F.3d at 563–64; Abshire v. Bowen, 848 F.2d 638,

640 (5th Cir. 1988). The definition of disability under the Social Security Act is “the inability to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); Anthony v.


         4
          The scope of judicial review of a decision under either the supplemental security income program or the
social security disability program is the same. Davis v. Heckler, 759 F.2d 432, 435 (5th Cir. 1985). The relevant
law and regulations governing the determination of claims under either program are also identical, so courts may rely
on decisions in both areas without distinction in reviewing an ALJ’s decision. See id.

                                                         10
 Case 3:18-cv-03421-BH Document 31 Filed 10/02/20                   Page 11 of 16 PageID 884



Sullivan, 954 F.2d 289, 292 (5th Cir. 1992).

       The Commissioner utilizes a sequential five-step inquiry to determine whether a claimant

is disabled:

       1.      An individual who is working and engaging in substantial gainful activity
               will not be found disabled regardless of medical findings.

       2.      An individual who does not have a “severe impairment” will not be found to
               be disabled.

       3.      An individual who “meets or equals a listed impairment in Appendix 1” of
               the regulations will be considered disabled without consideration of
               vocational factors.

       4.      If an individual is capable of performing the work he has done in the past, a
               finding of “not disabled” must be made.

       5.      If an individual’s impairment precludes him from performing his past work,
               other factors including age, education, past work experience, and residual
               functional capacity must be considered to determine if work can be
               performed.

Wren v. Sullivan, 925 F.2d 123, 125 (5th Cir. 1991) (summarizing 20 C.F.R. § 404.1520(b)-(f)).

Under the first four steps of the analysis, the burden lies with the claimant to prove disability.

Leggett, 67 F.3d at 564. The analysis terminates if the Commissioner determines at any point during

the first four steps that the claimant is disabled or is not disabled. Id. Once the claimant satisfies

his or her burden under the first four steps, the burden shifts to the Commissioner at step five to

show that there is other gainful employment available in the national economy that the claimant is

capable of performing. Greenspan, 38 F.3d at 236. This burden may be satisfied either by reference

to the Medical-Vocational Guidelines of the regulations or by expert vocational testimony or other

similar evidence. Fraga v. Bowen, 810 F.2d 1296, 1304 (5th Cir. 1987). A finding that a claimant

is not disabled at any point in the five-step review is conclusive and terminates the analysis.


                                                 11
 Case 3:18-cv-03421-BH Document 31 Filed 10/02/20                               Page 12 of 16 PageID 885



Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987).

                                       III. TREATING PHYSICIAN

         Plaintiff presents one issue for review:

         1.       Whether the ALJ erred by failing to conduct a proper evaluation of the August 3,
                  2016, and April 3, 2017, medical opinions of Dr. Davis, a treating physician.

(doc. 27 at 4, 11.)

         The Commissioner is entrusted to make determinations regarding disability, including

weighing inconsistent evidence. 20 C.F.R. § 404.1529(b). Every medical opinion is evaluated

regardless of its source, but the Commissioner generally gives greater weight to opinions from a

treating source. Id. §§ 404.1527(c)(2), 416.927(c)(2).5 A treating source is a claimant’s “physician,

psychologist, or other acceptable medical source” who provides or has provided a claimant with

medical treatment or evaluation, and who has or has had an ongoing treatment relationship with the

claimant. Id. § 404.1502. When “a treating source’s opinion on the issue(s) of the nature and severity

of [a claimant’s] impairment(s) is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence,” the Commissioner

must give such an opinion controlling weight. Id. §§ 404.1527(c)(2), 416.927(c)(2). If controlling

weight is not given to a treating source’s opinion, the Commissioner considers six factors in

deciding the weight given to each medical opinion: (1) whether the source examined the claimant

or not; (2) whether the source treated the claimant; (3) the medical signs and laboratory findings that



         5
         On January 18, 2017, the Administration updated the rules on the evaluation of medical evidence. See 82
Fed. Reg. 5844, 5853 (Jan. 18, 2017). For claims filed on or after March 27, 2017, the rule that treating sources be
given controlling weight was eliminated. See Winston v. Berryhill, 755 F. App’x 395, 402 n.4 (5th Cir. 2018) (citing
20 C.F.R. § 404.1520c(a) (“We will not defer or give any specific evidentiary weight, including controlling weight,
to any medical opinion(s)”). Because Plaintiff filed her application before the effective date, the pre-2017 regulations
apply.

                                                          12
 Case 3:18-cv-03421-BH Document 31 Filed 10/02/20                   Page 13 of 16 PageID 886



support the given opinion; (4) the consistency of the opinion with the record as a whole; (5) whether

the opinion is made by a specialist or non-specialist; and (6) any other factor which “tend[s] to

support or contradict the opinion.” See id. §§ 404.1527(c)(1)-(6), 416.927(c)(1)-(6).

       While an ALJ should afford considerable weight to opinions and diagnoses of treating

physicians when determining disability, sole responsibility for this determination rests with the ALJ.

Newton v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000). If evidence supports a contrary conclusion, an

opinion of any physician may be rejected. Id. A treating physician’s opinion may also be given little

or no weight when good cause exists, such as “where the treating physician’s evidence is

conclusory, is unsupported by medically acceptable clinical, laboratory, or diagnostic techniques,

or is otherwise unsupported by the evidence.” Id. at 455-56. Nevertheless, “absent reliable medical

evidence from a treating or examining physician controverting the claimant’s treating specialist, an

ALJ may reject the opinion of the treating physician only if the ALJ performs a detailed analysis of

the treating physician’s views under the criteria set forth in [then] 20 C.F.R. § 404.1527(d)(2).” Id.

at 453. A detailed analysis is unnecessary, however, when “there is competing first-hand medical

evidence and the ALJ finds as a factual matter that one doctor’s opinion is more well-founded than

another,” or when the ALJ has weighed “the treating physician’s opinion on disability against the

medical opinion of other physicians who have treated or examined the claimant and have specific

medical bases for a contrary opinion.” Id. at 458.

       Here, Dr. Davis also completed a“check-the-box” physical RFC questionnaire in August

2016. (Id. at 666-68.) He opined that Plaintiff could sit for 20 minutes and stand for 10 minutes at

a time without needing to change positions, would need to alternate between sitting and standing at

will, and would need 20 to 30 minutes to leave the immediate area or “walk it off.” (Id. at 666-67.)


                                                 13
 Case 3:18-cv-03421-BH Document 31 Filed 10/02/20                   Page 14 of 16 PageID 887



He opined that Plaintiff could occasionally carry up to but never more than 10 pounds, never reach,

and occasionally handle objects or finger. (Id. at 667.) He also opined that her degree of pain was

severe, she would be off tasks for 15 minutes or more per hour, would frequently need to take

unscheduled breaks, and would probably miss 4 or more days of work per month. (Id. at 667-68.)

       Dr. Davis also completed a second “check-the-box” physical RFC questionnaire in April

2017. (Id. at 753-55.) He opined that Plaintiff could sit for 10 minutes and stand for five minutes at

a time without needing to change positions, would need to alternate between sitting and standing at

will, and would need 15 minutes to leave the immediate area or “walk it off.” (Id. at 753-54.) He

also opined that she could occasionally carry up to but never more than10 pounds, could

occasionally reach, and could frequently handle objects or finger. (Id.) He opined that her degree

of pain was severe, and she would be off task for 15 minutes or more per hour due to pain, would

frequently need to take unscheduled breaks, and would probably miss four or more days of work per

month. (Id. at 754-55.) He determined that these limitations became disabling in 2012. (Id. at 755.)

       The ALJ considered Dr. Davis’s opinions and determined that they were entitled to only

“partial weight.” (Id. at 31.) He noted that they were partially consistent with treatment notes

showing that Plaintiff had limited range of motion in both hands, tenderness in her lumbar spine, and

multiple trigger points, but were not consistent with objective findings from her emergency room

visits. (Id.) Emergency room visits noted that her grip strength was strong and equal and she had five

out of five strength in her upper and lower extremists and she had negative Tinel’s Sign and Phalen’s

Maneuver. (Id. at 738, 764.) The ALJ noted that Dr. Davis’s opinions was not supported from the

findings from Plaintiff’s lumbar spine and left shoulder x-rays. (Id. at 31.)

       Although the ALJ did not make a specific finding as to each of the factors in 20 C.F.R. §§


                                                 14
 Case 3:18-cv-03421-BH Document 31 Filed 10/02/20                    Page 15 of 16 PageID 888



404.1527(c)(1) and 416.927, he specifically stated that he considered the opinion evidence of

Plaintiff’s treating physician. (See id. at 31.) His decision reflects consideration of the factors: he

found that Dr. Davis was Plaintiff’s treating physician, his opinion was inconsistent with the

objective findings of her emergency room visits, and it was not supported by the findings of

Plaintiff’s lumber spine and left shoulder x-rays. (See id.) The regulations require only that the

Commissioner “apply the factors and articulate good cause for the weight assigned to the treating

source opinion.” See 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); Brewer v. Colvin, No.

3:11-CV-3188-N, 2013 WL 1949842, at *6 (N.D. Tex. Apr. 9, 2013), adopted by 2013 WL 1949858

(N.D. Tex. May 13, 2013); Johnson v. Astrue, No. 3:08-CV-1488-BD, 2010 WL 26469, at *4 (N.D.

Tex. Jan. 4, 2010). “The ALJ need not recite each factor as a litany in every case.” Brewer, 2013 WL

1949842, at *6 (citing Johnson, 2010 WL 26469, at *4).

       Moreover, Dr. Davis’s medical source statements were only “brief and conclusory”

check-box questionnaires. (See docs. 12-1 at 663-68, 753-55.) The Fifth Circuit has recognized that

opinions of treating physicians are not entitled to considerable weight when they are brief and

conclusory and lack explanatory notes or supporting objective tests and examinations. See Heck v.

Colvin, 674 F. App’x 411, 415 (5th Cir. 2017); Foster v. Astrue, 410 F. App’x 831, 833 (5th Cir.

2011). The ALJ could therefore also discount Dr. Davis’s opinions in the medical source statement

for lacking “any substantive explanation.” See Foster, 410 F. App’x at 833 (agreeing with the

magistrate judge’s conclusion that the ALJ did not err in assigning only little weight to a brief and

conclusory questionnaire).

       The ALJ’s reasons for assigning only some weight to Dr. Davis’s, combined with his review

and analysis of the objective record, satisfy his duty under the regulations and constitute “good


                                                  15
 Case 3:18-cv-03421-BH Document 31 Filed 10/02/20                  Page 16 of 16 PageID 889



cause” for affording only some weight to them. See Brewer, 2013 WL 1949842, at *6 (finding the

ALJ’s explanation as to why he did not give controlling weight to a treating physician’s opinion

constituted “good cause” even though he did not make a specific finding as to each of the factors

set forth in 20 C.F.R. § 1527(c)(2)); Johnson, 2010 WL 26469, at *4 (same); Hawkins v. Astrue, No.

3:09-CV-2094-BD, 2011 WL 1107205, at *6 (N.D. Tex. March 25, 2011) (same); Gomez v.

Barnhart, No. SA-03-CA-1285-XR, 2004 WL 2512801, at *2 (W.D. Tex. Nov. 5, 2004) (finding

the ALJ complies with regulations if the resulting decision reflects that consideration was given to

medical consultant’s opinion). Remand is therefore not required.

                                      IV. CONCLUSION

       The Commissioner’s decision is AFFIRMED.

       SO ORDERED, on this 2nd day of October, 2020.



                                                      ___________________________________
                                                      IRMA CARRILLO RAMIREZ
                                                      UNITED STATES MAGISTRATE JUDGE




                                                16
